COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      BJVSD Bird Family Partnership L.P. v. Star Electricity d/b/a Startex
                          Power

Appellate case number:    01-11-00470-CV

Trial court case number: 2009-58846

Trial court:              190th District Court of Harris County, Texas

       A copy of the July 16, 2012 order lifting the bankruptcy stay as to this appeal has been
filed with this Court, and the appellee has requested an extension to August 15, 2012 to file its
brief. The appellant is unopposed. Therefore, this appeal is reinstated. Appellee’s “Motion to
Extend Time for Filing Appellee’s Brief” is granted. Appellee’s brief will be due on August 15,
2012.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually     Acting for the Court


Date: July 19, 2012